United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-2222
                         ___________________________

Patricio Flores; Jose Encalada, as Co-Trustees and Personal Representatives for the
                      next-of-kin of Maria Iñamagua Merchan

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

 United States of America; U.S. Department of Homeland Security, Immigrations
and Customs Enforcement ("ICE"); Scott Baniecke, individually and in his official
   capacity as Field Officer, ICE; Unknown Number of Unnamed and Unknown
Agents of ICE; County of Ramsey, Minnesota; Robert Fletcher, individually and in
his official capacity as Sheriff of Ramsey County; Ramsey County Adult Detention
   Center; Ramsey County Sheriff's Department; Ramsey County Department of
   Health; Robert W. Fulton, Director of Ramsey County Department of Health;
 "XYZ" Family Practice Clinic, Ramsey County Adult Detention "Family Practice
     Clinic" and Unidentified Medical Clinics I-V; Drs. John or Jane Does I-V,
     Unidentified Jail or Contract Medical Doctors; Robert Moxley-Goldsmith,
      individually and in his capacity as Head Nurse; R.N. Ericka Thompson,
individually and in her capacity as Jail Nurse; Chris Strand, individually and in her
   capacity as Jail Nurse; Kelli LNU, Unidentified Jail Nurse; John or Jane Roe,
    Unidentified Jail Nurses I-V; Mary Roby, individually and in her capacity as
 Ramsey County Housing Sergeant; Jill Jones, individually and in her capacity as
Ramsey County Corrections Officer; T. Bennet, individually and in his capacity as
   Ramsey County Corrections Officer; Cheryl Caumiant, individually and in her
       capacity as Ramsey County Corrections Officer; John or Jane Poes I-V

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                    ____________

                               Submitted: May 15, 2012
                                Filed: August 20, 2012
                                    ____________

Before WOLLMAN, BEAM, and LOKEN, Circuit Judges.
                          ____________

WOLLMAN, Circuit Judge.

       Maria Iñamagua Merchan, an Ecuadorean woman, died on April 12, 2006,
while in custody awaiting deportation. Her husband, Patricio Flores, and her uncle,
Jose Encalada, (plaintiffs) filed suit against several defendants, alleging state law tort
claims and violations of Iñamagua’s federal constitutional rights. Following lengthy,
complicated pretrial proceedings, the district court1 dismissed the case and entered
final judgment against plaintiffs.

        Plaintiffs appeal from the adverse judgment, arguing that the district court erred
in dismissing their medical malpractice claim for failure to timely comply with certain
filing requirements and in dismissing their Federal Tort Claims Act (FTCA) claim for
lack of jurisdiction. Plaintiffs further argue that they set forth sufficient evidence to
survive summary judgment on their claims of constitutional violations. We affirm.2



      1
        This case involved the following district and magistrate judges from the
District of Minnesota: The Honorable James M. Rosenbaum, now retired, and the
Honorable Ann D. Montgomery, United States District Judges; the Honorable Susan
Richard Nelson, then United States Magistrate Judge; and the Honorable Janie S.
Mayeron and the Honorable Steven E. Rau, United States Magistrate Judges.
      2
       We have considered and now deny plaintiffs’ motion to supplement the
appellate record.
                                           -2-
                                    I. Background

                               A. Factual Background

      Iñamagua was arrested in Minneapolis, Minnesota, as a deportable alien on
February 24, 2006. An Immigration and Customs Enforcement (ICE) agent
questioned Iñamagua in Spanish, her only language, and asked if she had any health
concerns or medications. She did not indicate any. Pursuant to an intergovernmental
agreement, Iñamagua was transferred to Ramsey County Adult Detention Center
(Detention Center) to await removal proceedings. Although ICE standards require a
physical examination within fourteen days of a detainee’s arrival at a facility,
Iñamagua was not examined.

       On March 5, 2006, Iñamagua submitted an Inmate Medical Request Slip, which
stated that she “want[ed] to see the Doctor because I have migrane [sic] headaches and
Tylenol or Asprin [sic] don’t do anything for me.” According to the doctor’s progress
notes, Iñamagua was seen by a doctor the next day. The doctor, later identified as Dr.
Greg Salmi, diagnosed Iñamagua as suffering from muscle contractions and
prescribed a pain reliever and muscle relaxant. Iñamagua later submitted another slip,
which indicated that she had a rash and that the lotion she had been given did not help.
On March 23, Nurse Chris Strand evaluated Iñamagua’s lower extremities and
diagnosed it as a rash “secondary to pant uniform rubbing on skin.” Strand advised
Iñamagua to wear long underwear or wash her pants in Dreft soap. She also
prescribed Benadryl and hydrocortisone cream. Progress notes indicate that on March
31, 2006, Iñamagua complained again of the rash, which was now on her arms and
lower extremities. Nurse Erica Thompson prescribed Benadryl and ibuprofen.

     Iñamagua fell from the top bunk bed in her cell on April 3, 2006. At 2:30 p.m.,
Iñamagua’s roommate called Correctional Officer Cheryl Caumiant to the cell. When
Caumiant arrived, Iñamagua was holding her head between her hands, crying.

                                          -3-
According to Caumiant’s report, “Iñamagua Merchan had complained of a bad
headache all day and had retired to her cell early to lay down.” Caumiant inspected
Iñamagua’s head and discovered a “small lump on the back of it, no cuts or bleeding.”
Caumiant gave Iñamagua an ice pack and a cold washcloth. Thereafter, Caumiant
called the nurse and explained what happened. According to Nurse Thompson’s April
3, 2006, progress notes, at 4:00p.m.,

      Inmate came to the window during med rounds crying hysterically. Per
      interpreter inmate fell off top bunk and hit back of head at 1430. Inmate
      presents . . . ½ golf ball sized lump on back of head. 0 O/As. Inmate
      [complained of] nausea. Denies vomiting. [Complained of headache]
      and dizzyness [sic]. At 0x3. Inmate however confused when returning
      to cell (walked the wrong way down the hall). Hand grasps equal,
      strong. Pupils PERRLA. Ibuprofen + ice pack given. Memo sent to pod
      to awaken inmate Q2N for 24N and if appears confused or is unable to
      easily arouse to call nurse or send to Regions.

Thompson’s notes indicate that at 7:30 p.m. that evening, she again saw Iñamagua in
her pod. Iñamagua was unable to walk to Thompson. Iñamagua’s complexion was
pale and she had purple coloration under her eyes. She was not responsive to
commands, her hand grasps were not equal, and she had been vomiting. Nurse Mary
Logan (identified as Nurse Kelly) also assessed Iñamagua’s condition and checked her
vital signs. Following their evaluation, Iñamagua was sent to the emergency room at
Regions Hospital (Regions). The progress notes indicate that at 9:00 p.m., Regions
reported that a CT scan showed “something” and that Regions planned to intubate
Iñamagua and complete another CT scan. Regions further reported that Iñamagua was
not responsive to voice commands. Iñamagua remained hospitalized and died on
April 12, 2006, from neurocysticercosis, a tapeworm infestation that causes cysts in
the brain and central nervous system.




                                         -4-
                             B. Procedural Background

       Two days before Iñamagua’s death, plaintiffs’ attorney Christopher Walsh
requested records from Ramsey County relating to Iñamagua’s detention. Walsh
reiterated his request on August 25, 2006. That same day, a Ramsey County claims
administrator responded by forwarding copies of several documents, including the
nurses’ progress notes detailed above. On April 2, 2007, Walsh sent a third letter,
notifying the claims administrator of “Mr. Flores’ legal claims for damages regarding
the wrongful death of his wife.” Walsh sent no further letters until April 6, 2009,
when he wrote to the claims administrator and listed certain documents that Ramsey
County had failed to produce. Six additional pages of medical records were provided
to Walsh on May 4, 2009.

      On April 21, 2008, the Department of Homeland Security (DHS) received an
administrative tort claim from plaintiffs. On October 9, 2008, the DHS denied the
claim as untimely and sent notification to plaintiffs’ attorney.

      On April 10, 2009, plaintiffs filed suit in federal district court, alleging six
counts against a number of defendants.3 Relevant to this appeal are plaintiffs’ state-
law claim for medical malpractice and their federal causes of action under the FTCA,
42 U.S.C. § 1983, and Bivens v. Six Unknown Named Agents of Federal Bureau of


      3
        We will refer to the defendants as the Federal defendants, the Ramsey County
defendants, and the Advance Practice Solution (APS) defendants. The Federal
defendants are the United States of America, the DHS, Immigration and Customs
Enforcement (ICE), and ICE agent Scott Baniecke. The Ramsey County defendants
are Ramsey County, Sheriff Robert Fletcher, Ramsey County Adult Detention Center,
Ramsey County Sheriff’s Department; Ramsey County Department of Health, and
individuals Robert W. Fulton, Robert Moxley-Goldsmith, R.N. Erika Thompson,
Chris Strand, Kelli LNU, Mary Roby, Jill Jones, T. Bennet, and Cheryl Caumiant.
The APS defendants are Advance Practice Solutions and Dr. Salmi. The complaint
also included allegations against a number of unnamed defendants.
                                         -5-
Narcotics, 403 U.S. 388 (1971). Plaintiffs’ medical malpractice claim was dismissed
for failure to timely file certain expert affidavits that are required under Minnesota
law. The FTCA claim was dismissed because plaintiffs failed to file their
administrative claim within two years after the claim had accrued, thus depriving the
district court of jurisdiction to hear the dispute. The district court held that the
individual Federal defendants were entitled to qualified immunity on the Bivens and
§ 1983 claims and dismissed the § 1983 claim against the remaining defendants
because they were acting under federal, not state law. Following early dispositive
motions, the Federal defendants and a number of the Ramsey County defendants were
dismissed from the suit.4

      The APS defendants and the remaining Ramsey County defendants later moved
for summary judgment on the Bivens claim. With respect to the APS defendants, the
magistrate judge determined that the Bivens action should be dismissed because such
actions do not extend to private actors like Dr. Salmi and Advance Practice Solutions
when adequate state tort remedies are available. Even if the Bivens action could be
maintained, the magistrate judge found that plaintiffs “produced no evidence of
deliberate indifference to decedent’s serious medical needs.” Report and
Recommendation of Nov. 29, 2010, at 25. The magistrate judge’s report and
recommendation was adopted in its entirety.

     The district court likewise granted summary judgment in favor of the remaining
Ramsey County defendants on the Bivens claim. The magistrate judge identified


      4
       Defendants Roby, Jones, and Bennet were dismissed because Plaintiffs failed
to serve process on them within the time limits set forth in Federal Rule of Civil
Procedure 4. The Ramsey County Sheriff’s Department, the Ramsey County Adult
Detention Center, and the Ramsey County Department of Public Health were
dismissed because they are not legal entities capable of being sued. The FTCA claim
and the state law tort claims against the Ramsey County Defendants, as well as the
Bivens claim against the sheriff and Robert Fulton, were also dismissed.
                                         -6-
Moxley-Goldsmith, Logan, and Jane Berg as defendants who had not treated
Iñamagua and determined that plaintiffs had failed to allege in their complaint or
disclose through discovery any direct involvement by the non-treating defendants.
The magistrate judge further concluded that plaintiffs had failed to set forth sufficient
evidence to show that the treating defendants—Caumiant, Strand, and
Thompson—had deliberately disregarded Iñamagua’s serious medical needs. The
magistrate judge also determined that plaintiffs had failed to establish a violation of
Iñamagua’s equal protection rights. The district court adopted the magistrate judge’s
report and recommendation and entered judgment against plaintiffs.

                                    II. Discussion

                                    A. Jurisdiction

       Given the number of defendants, claims, reports and recommendations, and
orders in this case, we asked counsel to submit supplemental briefs regarding our
jurisdiction to hear this appeal. Based upon our review of the record and plaintiffs’
counsel’s representation that final judgment dismissing all claims against all
defendants has been entered, we are satisfied that we have jurisdiction over the appeal.
See 28 U.S.C. § 1291 (“The courts of appeals . . . shall have jurisdiction of appeals
from all final decisions of the district courts of the United States . . . .”).

                           B. Medical Malpractice Claim

       As mentioned above, the district court dismissed plaintiffs’ malpractice claim
for failure to timely serve expert affidavits as required under Minnesota Statutes
section 145.682. In a malpractice action against a health care provider in which
“expert testimony is necessary to establish a prima facie case,” the plaintiff must serve
two affidavits of expert review on the defendant at designated times. § 145.682 subd.
2. The first must be served simultaneously with the summons and complaint. Id. The

                                          -7-
second must identify the experts to be called and must be served “within 180 days
after commencement of the suit[.]” § 145.682 subds. 2, 4. Minnesota courts require
strict compliance with the procedural requirements set forth in section 145.682.
Broehm v. Mayo Clinic Rochester, 690 N.W.2d 721, 726 (Minn. 2005) (citing
Lindberg v. Health Partners, Inc., 599 N.W.2d 572, 577-78 (Minn. 1999)).

       A plaintiff’s failure to provide an expert affidavit may be excused only if: (1)
expert testimony is not needed to establish negligence; or (2) if the plaintiff shows
excusable neglect in failing to timely serve the affidavits. See Minn. Stat. § 145.682
subd. 2 (requiring expert affidavits when “expert testimony is necessary to establish
a prima facie case”); § 145.682 subd. 4 (allowing the court to extend section 145.682’s
time limits “for good cause shown”); see also Stern v. Dill, 442 N.W.2d 322, 324
(Minn. 1989) (holding that the time for serving the affidavits required under section
145.682 may be extended upon a showing of excusable neglect). Otherwise, the
consequence of noncompliance is dismissal of the claim with prejudice. Minn. Stat.
§ 145.682 subd. 6.

       We conclude that the district court properly dismissed the malpractice claim for
failure to comply with Minnesota Statutes section 145.682 and that the magistrate
judge did not abuse her discretion in denying plaintiffs’ motion to extend deadlines
to serve expert affidavits. See Stowell v. Huddleston, 643 F.3d 631, 633 (8th Cir.
2011) (reviewing the district court’s interpretation of Minnesota statutes § 145.682 de
novo); Elder-Keep v. Aksamit, 460 F.3d 979, 987 (8th Cir. 2006) (reviewing the
denial of a motion to extend deadlines for abuse of discretion). The lawsuit was
commenced on April 10, 2009, when plaintiffs filed the complaint, the service of
which did not include the required affidavit of expert review. The second
affidavit—the affidavit of expert identification—was due 180 days later, on October
7, 2009. Plaintiffs did not file any affidavit purporting to satisfy either of the two
affidavit requirements until the filing of an affidavit from Dr. Allan Ingenito on
November 24, 2009, and an affidavit from Nurse Shelley Bhola on December 17,

                                         -8-
2009, both of which were untimely under section 145.682. Plaintiffs have failed to
show any excusable neglect for their failure to comply with the statute’s time limits.
Despite plaintiffs’ arguments to the contrary, they possessed sufficient medical
records and information to obtain the expert affidavits and serve them in a timely
manner. Dismissal of plaintiffs’ malpractice claim thus was mandated under
Minnesota Statutes section 145.682.

                            C. Federal Torts Claims Act

       Plaintiffs also appeal from the district court’s order granting the Federal
defendants’ motion to dismiss plaintiffs’ FTCA claim for lack of jurisdiction under
Federal Rule of Civil Procedure 12(b)(1). We review de novo the question of subject
matter jurisdiction. Allen v. United States, 590 F.3d 541, 544 (8th Cir. 2009). To the
extent that the district court must resolve factual disputes to determine whether it has
jurisdiction, “the trial court is free to weigh the evidence and satisfy itself as to the
existence of its power to hear the case.” Osborn v. United States, 918 F.2d 724, 730
(8th Cir. 1990). If the district court does so, “the appellate court must then review
those findings under the ‘clearly erroneous’ standard.” Id.

        The district court adopted the magistrate judge’s recommendation that the court
was without jurisdiction to hear the FTCA claim because plaintiffs had failed to timely
file their administrative claim with the DHS. “A federal district court does not have
jurisdiction over an FTCA claim unless it was ‘first . . . presented to the appropriate
federal agency . . . within two years of when the claim accrued.’” Allen, 590 F.3d at
544 (quoting Walker v. United States, 176 F.3d 437, 438 (8th Cir. 1999) (per
curiam)); see 28 U.S.C. § 2401(b) (“A tort claim against the United States shall be
forever barred unless it is presented in writing to the appropriate Federal agency
within two years after such claim accrues . . . .”). The magistrate judge found that
plaintiffs’ claim accrued on April 12, 2006, the date of Iñamagua’s death. Because



                                          -9-
the DHS received plaintiffs’ administrative claim more than two years later, on April
21, 2008, the magistrate judge concluded that the claim was untimely.

        Plaintiffs argue that the magistrate judge erred in determining the date the cause
of action accrued. They contend that—at the earliest—the claim accrued in August
2006, when Ramsey County provided certain medical records. Under the FTCA, a
cause of action generally accrues when the plaintiff is injured, “but might not accrue
until the plaintiff knows or reasonably should know of both an injury’s existence and
its cause.” Garza v. United States Bureau of Prisons, 284 F.3d 930, 934 (8th Cir.
2002) (internal citations omitted). We have said that in a wrongful death case “it is
fair for the claim to accrue at the time of death.” Clifford by Clifford v. United States,
738 F.2d 977, 980 (8th Cir. 1984).

       The magistrate judge did not clearly err in finding that plaintiffs’ claim accrued
upon Iñamagua’s death. By that time, plaintiffs had retained an attorney and had
demanded records from Ramsey County. In his April 10, 2006, letter, plaintiffs’
attorney advised Ramsey County that he represented Flores and explained that
Iñamagua had complained of headaches and lost weight while detained, that she had
fallen out of her bunk and thereafter displayed symptoms of a head injury, and that
Detention Center staff observed her for four hours before she was transferred to a
hospital. Plaintiffs thus knew of Iñamagua’s injury and reasonably should have
known of its cause in the days following her April 3, 2006, hospitalization. The
information available to them on April 12, 2006, was sufficient to form the factual
basis of plaintiffs’ administrative claim, which generally alleged that the Federal
defendants had caused Iñamagua’s death by failing to provide her with medical care
and treatment during her detention and by failing to provide her with immediate
medical attention after she fell from her bunk. The magistrate judge thus did not err




                                          -10-
in determining that a claim accrued on April 12, 2006, and that plaintiffs’ had failed
to present their claim within two years of its accrual.5

       We find unpersuasive plaintiffs’ argument that their FTCA claim should have
been equitably tolled. Assuming that the equitable tolling doctrine is applicable in this
case, plaintiffs did not exercise diligence in preserving their legal rights. See Irwin
v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990) (concluding that the principles
of equitable tolling “do not extend to what is at best a garden variety claim of
excusable neglect”). Accordingly, the district court properly dismissed the FTCA
claim for lack of jurisdiction.

                               D. Section 1983 Claim

       Although plaintiffs claim to appeal from the orders dismissing their § 1983
cause of action, they have not alleged error in the district court’s determinations (1)
that the defendants were acting under color of federal law, not state law, and (2)
that the Federal defendants are entitled to qualified immunity.

                                   E. Bivens Claim

       Plaintiffs appeal from the district court’s order granting summary judgment in
favor of the defendants on their constitutional claims brought under Bivens, in which
the Supreme Court recognized an implied right of action for damages arising from

      5
        Even if the administrative claim had been timely filed, plaintiffs have failed to
meet two additional FTCA requirements: presentment and filing of the civil action
within six months of the date of mailing of the notice of final denial by the DHS. 28
U.S.C. § 2675(a) (presentment requirement); § 2401(b) (six month statute of
limitations); see Mader v. United States, 654 F.3d 794 (8th Cir. 2011) (en banc)
(holding that the FTCA’s presentment requirement is jurisdictional and that the
claimant must present evidence of his or her authority to present the claim on behalf
of the beneficiaries).
                                          -11-
constitutional violations committed by officials acting under color of federal law. 403
U.S. at 389.

         We review de novo the district court’s grant of summary judgment, viewing the
evidence and the inferences that may be reasonably drawn from the evidence in the
light most favorable to the nonmoving party. Rakes v. Life Investors Ins. Co. of Am.,
582 F.3d 886, 893 (8th Cir. 2009). Summary judgment is appropriate if there are no
genuine disputes of material fact and the moving party is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(a). A dispute is genuine if the evidence is such that
it could cause a reasonable jury to return a verdict for either party; a fact is material
if its resolution affects the outcome of the case. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986). After the moving party has made and supported its motion, the
nonmoving party must produce enough evidence so that a reasonable jury could return
a verdict for the nonmoving party. Id. at 248-49.

                                1. Federal Defendants

       Plaintiffs contend that the individual Federal defendants are subject to liability
under Bivens for violating Iñamagua’s rights to due process, to equal protection, and
to be free from cruel and unusual punishment. The district court held that the
individual Federal defendants were entitled to qualified immunity, a defense that
plaintiffs failed to rebut in their briefs before the district court. As they did below,
plaintiffs have not addressed the qualified immunity defense or pointed to any
evidence to support their claim that the individual Federal defendants violated
Iñamagua’s constitutional rights. We thus affirm the order dismissing the Bivens
action against the Federal defendants.




                                          -12-
                                 2. APS Defendants

       In recommending that summary judgment be granted to the APS defendants on
plaintiffs’ Bivens claim, the magistrate judge addressed “whether decedent’s
representatives may pursue a Bivens action against a private physician employed by
a private corporation that has contracted with the government to provide medical
services to prison inmates.” Report and Recommendation of Nov. 29, 2010, at 12.
The magistrate judge considered the circuit split on the issue, noting that this circuit
had not yet addressed the question, and concluded that “a Bivens action should not
extend to private employees of federal prisons where state tort law already provides
a remedy.” Id. at 16-17; see id. at 13 (comparing Pollard v. The Geo Grp., Inc., 607
F.3d 583 (9th Cir. 2010) (permitting an Eighth Amendment Bivens action against
privately operated federal prison); with Alba v. Montford, 517 F.3d 1249 (11th Cir.
2008) (rejecting Eighth Amendment Bivens action against privately operated federal
prison); and Holly v. Scott, 434 F.3d 287 (4th Cir. 2006) (same)). The magistrate
judge concluded that alternative remedies were available to plaintiffs in the form of
state tort law and that a Bivens action should not be allowed.

       After final judgment was entered, the Supreme Court resolved the circuit split
in Minneci v. Pollard, 132 S. Ct. 617 (2012). The Court held that it could not “imply
the existence of an Eighth Amendment-based damages action (a Bivens action)
against employees of a privately operated federal prison” because “state tort law
authorizes adequate alternative damages actions[.]” Id. at 620. In light of the holding
in Minneci, plaintiffs cannot maintain a Bivens action against Dr. Salmi and APS—a
private citizen and a private corporation—because Minnesota law provides adequate
alternative tort actions, including a wrongful death claim based on medical
malpractice.




                                         -13-
                           3. Ramsey County Defendants

       Plaintiffs contend that the district court made credibility determinations and
failed to view the evidence in the light most favorable to them when it dismissed the
deliberate-indifference Bivens claim against officer Caumiant, and nurses Strand,
Thompson, Logan, and Moxley-Goldsmith.6 To establish deliberate indifference to
serious medical needs, plaintiffs must show (1) an objectively serious medical need;
and (2) the defendants actually knew of the need but deliberately disregarded it.
Carpenter v. Gage, No. 11-2091, 2012 WL 3052832, at *5 (8th Cir. July 27, 2012).
“Deliberate indifference includes something more than negligence but less than actual
intent to harm, it requires proof of a reckless disregard of the known risk.” Holden v.
Hirner, 663 F.3d 336, 341 (8th Cir. 2011) (quotations, alteration, and citation
omitted).

       Plaintiffs failed to submit evidence to contradict the Ramsey County
defendants’ testimony that they were unaware of Iñamagua’s serious medical need.
During her detention, Iñamagua’s symptoms included persistent headaches and skin
rashes, and she was treated for the less serious conditions those symptoms might
reflect. After Iñamagua fell from her bunk, Caumiant and Thompson assessed her
condition, treating her for the lump on the back of her head. When Iñamagua’s
condition deteriorated after the fall, she was transported by ambulance to the hospital,
where her life-threatening condition of neurocysticercosis was diagnosed. There was




      6
       Plaintiffs also listed Jones as a defendant against whom their claim should have
survived. Jones, however, was dismissed from the case because plaintiffs failed to
serve her with the complaint. Plaintiffs have not appealed that ruling. The magistrate
judge listed Logan as a non-treating defendant. Viewing the facts in the light most
favorable to plaintiffs, the nurses’ progress notes seem to indicate that Logan assessed
Iñamagua on April 3, 2006, immediately before Iñamagua was transferred to the
hospital.
                                         -14-
no evidence that Caumiant, Strand, Thompson, Logan, or Moxley-Goldsmith knew
how seriously ill Iñamagua was.

       Plaintiffs argue that the district court should have considered the affidavits of
Kayla Nygren and Quinn Henson, two inmates housed at the Detention Center during
Iñamagua’s confinement there. Plaintiffs attempt to rely on those affidavits to show
that Iñamagua’s serious medical need was obvious. Those affidavits, however, were
submitted well after the magistrate judge recommended that the summary judgment
motion be granted and after the deadline had passed for objecting to the report and
recommendation. In light of these circumstances, the district court did not abuse its
discretion in denying plaintiffs’ “Motion to Accept Documents.” Based on the record
before the district court, no reasonable jury could return a verdict in favor of plaintiffs
on this claim, and thus the district court properly granted summary judgment in favor
of the Ramsey County defendants.

                                  4. Equal Protection

      Plaintiffs have also failed to identify any factual support for their claim that the
defendants violated Iñamagua’s right to equal protection. We thus affirm the district
court’s ruling on this issue.

                          F. Discovery and Pretrial Rulings

       Plaintiffs ask that we “reverse the lower court’s discovery and pretrial rulings
which affected the judgments of dismissal of all claims.” Appellant’s Br. 64. “Our
review of a district court’s discovery rulings is both narrow and deferential. We will
grant relief on the basis of erroneous discovery rulings only where the errors amount
to a gross abuse of discretion resulting in fundamental unfairness.” Sallis v. Univ. of
Minn., 408 F.3d 470, 477 (8th Cir. 2005) (internal quotations, alterations, and
citations omitted).

                                           -15-
       Plaintiffs argue that the magistrate judge erred in finding that they were not
diligent in seeking discovery. They claim that the defendants’ dispositive motions
were submitted “before the completion and filing of 90% of the discovery conducted
below.” Appellant’s Br. 37. Their appellate brief then relies heavily on the untimely
filed affidavits of Dr. Ingenito, nurse Bhola, and inmates Nygren and Henson.

        Having reviewed the record and considered plaintiffs’ arguments, we find no
abuse of discretion in the detailed rulings of the magistrate and district judges. In two
reports and recommendations, Magistrate Judges Nelson and Rau provided an
exhaustive procedural time line, setting forth plaintiffs’ counsel’s failure to meet
deadlines and pursue discovery, as contemplated by the Federal Rules of Civil
Procedure. See Report and Recommendation of Mar. 22, 2011, at 4-8; Report and
Recommendation of Apr. 1, 2010, at 12-14. The Rules contemplate that parties will
move for summary judgment before discovery closes, and they provide procedures for
the nonmovant to dispute facts and pursue facts that are unavailable to the nonmovant.
See Fed. R. Civ. P. 56. Counsel failed to utilize those procedures or to complete
discovery in a timely manner. His failure to do so can be neither overlooked nor
excused by the circumstances of Iñamagua’s untimely death or the gravity of this
litigation. See D. Ct. Order of Aug. 12, 2010, at 2-3.

                                    III. Conclusion

      The judgment dismissing all claims against all parties is affirmed.
                     ______________________________




                                          -16-